 UNITED STEELWORKERS OF AMERICA, AFL-CIO718(b) (4) (D) to assign the disputed work to members of the Leaguerather than to employees represented by United.United Steelworkers of America,AFL-CIOandWright LineDivision of Barry Wright Corporation.Case No. 1-CB-865.February 05, 1964DECISION AND ORDEROn December' 3, 1963, Trial Examiner Eugene E. Dixon issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its'powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision and the entire record in this case, includingthe Respondent's' exceptions and brief, and hereby adopts the find-ings,' conclusions, and recommendations of the Trial Examiner.There is no exception to the Trial Examiner's findings of fact withregard to the Respondent Union's threats and acts of violence duringits picketing of the Charging Company's plant. In any event, weare satisfied that such findings are amply supported by the record.We agree with the Trial Examiner that the Respondent violatedSection 8(b) (1) (A) of the Act by such conduct directed at non-striking employees, as well as by threats and violence directed atsupervisors in the presence of both striking and nonstriking em-ployees?We find no merit in the Respondent's contention that itwas prejudicial error for the Trial Examiner to deny its request fora continuance of the hearing pending the disposition by the State1We herebycorrect the Trial Examiner'soccasional inadvertent references to theChargingParty's plantsuperintendent,JohnHawkesworth,and its production servicemanager,ArthurSimonds(erroneously spelled S-i-m-o-n-s at one place in the Trial Ex-aminer's Decision)as being Respondent's supervisors.We also notethat CliffHague is the same Hague mentioned as one of three of theRespondent Union's officials present at various times relevant here.2 InternationalWoodworkers of America,AFL-CIO,et al. (W. T. Smith Lumber Com-pany),116 NLRB 507, enfd. 243 F. 2d 745 (C.A. 5).146 NLRB No. 11. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD-courts of criminal cases arising out of the same acts of violence, par-ticularly as the request was withdrawn by the Respondent at the closeof the hearing.We likewise find no merit in the Respondent's con-tentions that the number of violations found did not warrant theissuance of an order, as the incidents were too numerous and flagrantto be treated asde minimis;or in the contention that no order.shouldissue because the strike has ended, as it is "settled law that the dis-continuance of unfair labor practices does not dissipate their effectand does not obviate the need for a remedial order." 3ORDERThe Board adopts as its order the Recommended Order of theTrial Examiner.48 Chefs, Cooks,Pastry Cooksand Assistants,Local 89, Hotel and Restaurant EmployeesUnion,AFL-CIO;et al.(Stork Restaurant,Inc.),130 NLRB 543, 546.*The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the NationalLaborRelations Board hereby ordersthatRespondent, United Steelworkers of America,AFL-CIO, itsofficers, agents,repre-sentatives,successors,and assigns;shall:TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges filed and served onJuly 23, 1963, by WrightLine Division ofBarryWrightCorporation alleging that United Steelworkersof America, AFL-CIO,herein calledtheUnionor the Respondent,had engaged in and was engaging inunfairlaborpractices in violation of the NationalLaborRelations Act, as amended(61 Stat.136), herein called theAct, arepresentative of the General Counsel of theNational Labor Relations Board,herein called the GeneralCounseland the Board,issued a complaint dated September6,. 1963,alleging violations by Respondent ofSection 8(b) (1) (A) of the Act.The complaint (as subsequently amendedon September 16, 24,and 27)alleged,in substance,thatRespondent had engaged in various acts of intimidation andviolence or threats of such in connection with its picketing of the Employer'splantand blockedor attemptedto blockthe access of employees and others to and fromsaid premises.In answer Respondent denied the commission of any unfair laborpractices.Pursuant to notice,thematterwas heard by Trial ExaminerEugene E. DixonatWorcester,Massachusetts,on October8 and 9,1963, withall parties representedby counsel.The parties waived oralargumentbut a briefwas filed by theRespondent..Uponthe entire record in the case,and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS INVOLVEDWright LineDivisionof Barry Wright Corporationis a corporation duly organizedunder and existingby virtue of the laws ofthe State of Massachusetts.At all timesmaterial herein it has maintained its principal office and place of business in the cityof Worcester,Massachusetts,where it has been continuously engaged in the manu-facture, sale,and distribution of data processing equipment and related products.In the course and conduct of its business it causes and continuously has caused at alltimes material herein substantial quantities of data processing equipment to be soldand transported from said plant to Statesof the UnitedStates other than the StateofMassachusetts.Theseshipments annually exceed $50,000 in value.WrightLine Divisionof Barry Wright CorporationIfind is and has been engaged incommerce within the meaning ofthe Act. UNITED STEELWORKERS OF AMERICA, AFL-CIOU. THE LABOR ORGANIZATION INVOLVED73United Steelworkers of-America, AFL-CIO, isa labor organizationwithin themeaning ofSection 2(5) of the Act.M. THE UNFAIR LABOR PRACTICES. 'The matters involved in this proceeding grew out of picketing by RespondentUnion at the Charging Party's plant in Worcester, Massachusetts, that began onMay 13, 1963. The credited evidence shows the following facts:During the week of June 17,1 John Hawkesworth, Respondent'splant super-intendent, went out to the plant entrance one afternoon about 4:20 to help in pickingup nails from the driveway before the shift ended and employees left for home.There were about 50 pickets on thesceneand Hawkesworth "was pushed around toa considerable degree" when he tried to. get through the pickets and while he waspicking upnails.One of the pickets, Eddie Beaudry, "bounced" him with his shoul-der on one occasion and on another (as Hawkesworth was stooped down collectingnails)he attempted to step on Hawkesworth's hand.A few momentslater asHawkesworth was trying to get morenails,Bill Bowes, another picket, pushed himwith his shoulder.Later in the same week on another occasion when Hawkesworthwas out picking up nailsanother picket, CecilPedone,gave him "a pretty good shovewith his shoulder" and told him to get out of the line.On July 18, shortly before the end of the 4:30 shift, Hawkesworthwas again outat the entrancepicking upnails.There were also about six or eightpolice officerspresent.The pickets were blocking the entrance and the officers were havingsome difficultyin openinga lane through them. The officers would walk into theline and say, "Okay, let's open it up."They would also back up to the picketersand wait forstragglersto get between the two rows of officers but there was acontinuous line ofstragglers and the police were not able to open a completely clearline.As Hawkesworth was watching the police efforts he heard something strike a carbehind him.He swung around to see what happened in time to see an employee, DanLucey, leaving his car and chaseaman runningtoward Gold Star Boulevard.A group of pickets broke away and followed them on the run.Hawkesworthfollowed and saw that Lucey was trying to hold onto the man he had been chasing.About this point the other pickets overtook them and one of them, Cliff Hague,began hitting Lucey with his fists.Eventually the police got things "settled down"and the cars were able to leave.Among those present on the picket line on thisoccasion was Union Organizer Ray Murray.On July 23, the police had similar troublein gettingcars through the picketswho again numbered about 75. On this occasion the pickets surrounded one of theemployees' cars and attempted to pull the door open.About the same time one ofthe striking employees, Mitchell Perry, spun Production Service Manager ArthurSimonds around and struck him, breaking his glasses and cutting his nose.UnionOfficialsMurray, Sullivan, and Hague were present on this occasion.After this incident the police finally moved in twolaneswith their backs to thepickets opening up anaislefor the cars to leave.As the cars left nails were beingthrown at them from the crowd. In spite of all the policemen's effort stragglerswould get through the cordon and would walk in front or jump in front of carsstopping them.About thesametime of the day on July 18, Production Service Manager Simondswas at the entrance picking up nails.One of the pickets, Zenovitch, gave him ashove and told him he had no business being there and to "get the hell out."Simonds continued picking up nails and Zenovitch came by again and gave him twobig shoves.Simonds moved away from Zenovitch and continued his efforts. ThenCliff Hague went over to Simonds and prodded him with an elbow and told him he.,was going to stick that stick up [his] rear." 2On this same occasion Zenovitchtold him he would wrap the stick around his head if he did not get out of the line.On June 24 during the lunch hour William Kirk and fellow-employee Ken Norlingleft the plant in Kirk's automobile to drive to the A & P Market located adjacentto the plant premises.As they left themainentrance one of the pickets, James"Red" Healy, of some 15 or so present, hollered at them, "You are going to get it."When they got to the store Kirk stayed in the car while Norling went in to getsomegroceries.While waiting for Norling, Kirk noticed in his rearview mirror twoof the pickets approaching from the rear.The pickets were Mel Law and Healy.1 All dates are in 1963.2 The company peoplehad beenusing sticks with magnets on their end toaid them Inpickingup thenails. 74DECISIONS OF NATIONALLABOR RELATIONS BOARDWhen they got to the driver's side of the car Law yanked Kirk's arm and called him"scum."Kirk pulled his arm away and the two pickets called him "scab" and"scum" and "variousnames"and told him he was stupid to be working at WrightLine.In anapparent effort to belittle Kirk's position regarding the strike, Healy made acomment the implication of which was that his wife had moremanliness than Kirk.Kirk said to Healy, "What did you do, marry a queer?" Healy asked Kirk to repeatthe remark which Kirk did.This enraged Healy and he began striking at Kirkthrough the open car window and attempted to enter the car.At this point Kirkpushed the door of the car open with his foot and got out. Then Law and HealycameatKirk with their fists up.Kirk began kicking at Healy who grabbed hisfoot.Then Healy and Kirk went into a clinch and fell to the ground.As theywere scrambling on the ground Healy called to Law for help but Law said, "I can'tbit him whilehe isdown."Next, someone whistled and Law said, "Cops coming;break up the fight." Thereupon the two pickets left and returned to the picket line.On September 12 Gordon P. Miller, the Company's director of industrial rela-tions,went out to the main entrance about 3:30 to pick up nails.There were notmany cars leaving the plant at this time since 4:30 was quitting time.Three or fourcars did go out, however, but instead of using the main entrance headed for thesouth entrance.There were about 30 or 40 pickets at the main entrance at thistime.They started yelling "let's get them" and 10 or 15 started to run towardthe south entrance.Apparently the cars got out without incident and Gordonwent back into the plant.Shortly before 4:30 Gordon returned to the main entrance in the company ofArthur Walker, comptroller of the Company, and three other officials of the Com-pany for the purpose of picking up nails.At this time the number of pickets onthe scene had grown to more than a hundred.Among those present were UnionOfficialsMurray, Sullivan, Hague and John Andonian.There were also 3 or 4police cars and 8 to 10 police officers present.Two or three cars which had cometo the plant to pick up passengers attempted to enter but could not do so until alinewas opened up by the policemen through the pickets.,Shortly after 4:30 cars were lined up with the outgoing employees.The carshad piled up waiting for the police to open a path through the pickets.This wasnot easy because the pickets would not obey the oral commands of the police anditwas necessary to physically push the pickets back.This the police did by lock-ing arms and making.a human chain to contain the pickets.After a small pathwas opened by the police,, Walker, Miller, and the other company officials went intothe area and tried to pick up nails which were thrown all over the ground.. Asthey did this the pickets were pushing and. shoving against the police lines andgiving them "a lot of verbal abuse." Suddenly the pickets broke through bothlines and began mauling the company officials.Miller and Walker were bothkicked and shoved as they tried to force their way out of the mob.Walker, inaddition to being kicked and mauled, received a number of blows including a verysharp, hard blow on the back of his head.After they managed to get out of the driveway area and through the crowd ofpickets (which they did with the aid of the police officers) there was a considerabledelay before the line was opened up again. Some of the delay was caused by afire alarm that had been turned in and some apparently by the fact that severalof-the pickets had been taken into custody by the police and were taken from thescene by the "paddy wagon." In due time the police, having received substantialreinforcements, again formed a human chain and moved into the picket line andforced an opening for the outcoming cars.As the cars moved' through there wasa lot of confusion.The pickets were yelling and nails and stones were hitting thecars.Suddenly the pickets broke through the police lines again and there was an-other delay while further arrests were made.On this occasion Walker observedSullivan in the street with the police. It was not until about 5:15 that all the carshad finally left the company premises.On August 4, Gary Bowman went to the plant about 11 a.m. and made an ap-plication for employment.He left the plant about 2:15 going out the main entranceand through the picket line.As he walked through the line the pickets called himnames like "scab worker" but nothing else happened at that time.He crossedthe street in front of the plant and started toward the corner.Three men werethere, one of them being Union Organizer Murray.They started callinghim namesas had the other pickets and followed him for 20 or 30 feet and then turnedaround and went back.Bowman continued walking away and had gotten as far astheWest Boylston Street Spa when a car drove up behind him and Murray andthe other two men got out.They started talking to Bowman and one of the mensaid that Bowman, "was taking his job away from him and he had three kids to UNITED STEELWORKERS OF AMERICA, AFL-CIO75support."Bowman said it wasnot his fault and Murrayslugged himwith his lefthand breakingBowman's jaw.Murray told him not to come back to work as thiswas "just a taste"of what he would get if he did. Bowman started to walk backtoward the plant where a police cruiser was parked.When Murray saw this hetold Bowman to stay away from thepoliceand keep his mouth shut.ThereuponBowman wentinto a businessestablishment and called the police.He waited about10 minutesfor the police to arrive.When they came they took him back to theplant where first aid was applied.Then they took him to the hospital but stoppedat the courthouse first where he swore out a warrant.The foregoing evidence amply sustains the allegations in the complaint thatRespondentrestrainedand coerced employees of Wright Line Division of BarryWright Corporation withinthemeaningof Section 8(b)(1)(A) by inflicting andthreateningto inflictbodily injury to and property damage of employees of theCharging Partyand othersand by blocking the entrance to said Company'splantallfor the purpose of preventing said Company's employees and others fromcrossing Respondent's picket line.District 65, Retail,Wholesale & DepartmentStore Union, AFL-CIO (Eastern Camera & Photo Corp.),141NLRB 991;Inter-national Woodworkers of America, AFL-CIO (Region 5) (Pioneer Lumber Corpo-ration),140 NLRB 602;Central Massachusetts Joint Board, Textile Workers Unionof America, AFL-CIO (Charles Weinstein Company, Inc.),123 NLRB 590;UnitedSteelworkers of America, AFL-CIO, and-Local No. 2772, etc. (Vulcan-Cincinnati,Inc.),137 NLRB 95; BonnazEmbroideries Tucking and Pleating and Allied CraftsUnion Local 66, etc. (William L.Davis, et al.,dibia V: & D. Machine EmbroideryCo.), 134 NLRB 879.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in conduct proscribed by Section8(b) (1) (A) of the Act, I shall recommend that it cease and desist from such con-duct and take certain affirmative action designed to effectuate the policies of theAct.Also, being convinced that Respondent's activities indicate a purpose on itspart to defeat the policies and processes of the Act and demonstrate the likelihoodof their repetition in the future, I shall recommend, in order to make effective theindependent guarantees of Section 7 and to effectuate the policies of the Act, thatRespondent cease and desist from infringing in any manner upon the rights of em-ployees guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in the.case,I make the following:--CONCLUSIONS OF LAW1.Wright Line Division of Barry Wright Corporation is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is a labor organizationwithin themeaning of Section 2(5) of the Act.3.By inflicting and threatening to inflict bodily injury to and property damageto employees of Wright Line Division of Barry Wright Corporation and by blockingingress and egress to-its plant in connection with its picketing of said plant, Respond-ent has engaged in unfair labor practices within the meaning of Section 8(b) (1) (A)of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record herein, I recommend. that United Steelworkers of America, AFL-CIO, its officers, representatives,agents, successors,and assigns,shall:-1.Cease and desist from:(a) Inflicting and threatening to inflict bodily injury to and property damageto employees of Wright Line Division of Barry Wright. Corporation and blockingingress and egress of said plant.(b) In any other manner restraining or coercing employees in the exercise ofthe rights guaranteed them in Section '7 of the Act. 76DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its meeting hall or halls, where employees of Wright Line Division ofBarryWright Corporation who are members of Respondent meet, copies of theattached notice marked "Appendix." 3Copies of said notice, to be furnished bythe Regional Director of the First Region (Boston, Massachusetts), shall, afterbeing duly signed by an authorized representative of the Respondent, be posted byit immediately upon receipt thereof, and be maintained by it for a period of 60consecutive days thereafter, in conspicuous places, including all places where noticesto its members are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered by anyother material.Supply the Company with properly signed copies of said notice forposting by the Company at the Company's premises.(b)Notify the Regional Director for the First Region, in writing, within 20 daysfrom the date of this Decision and Recommended Order, what steps the Respondenthas taken to comply, hherewith .4sin the eventthat this Recommended Order shall be adopted by the Board, the words"A Decision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" inthe notice. In the further event that the Board's Order be enforced bya decree ofa United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order."4 In the event that this Recommended Order Is adopted by the Board, this provisionshall bemodified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF UNITED STEELWORKERS OF AMERICA, AFL-CIOPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT inflict or threaten to inflict bodily injury on the employees ofWright Line Division of Barry Wright Corporation, or inflict property damageon them or threaten such damage.WE WILL NOT block the entrance to said company'splantor prevent (bymeans of threats or other coercive conduct) the entrance to or exit fromsaid company's premises.WE WILL NOT in any manner restrain or coerce employees in the exercise ofrights guaranteed them in Section 7 of the National Labor Relations Act, as,amended.UNITED STEELWORKERS OF AMERICA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street,Boston,Massachusetts, Tele-phone No. 523-8100, if they have any question concerning this notice or compliancewith its provisions.Montgomery Ward & Co., IncorporatedandRichard J. PisarskiandLocal 164,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America,Ind.Cases Nos.7-CA-3937 and 7-CA-3958. February 25, 1964DECISION AND ORDEROn May 6, 1963, 'Trial Examiner W. Edwin Youngblood issued hisIntermediate Report in the above-entitled proceeding, finding that146 NLRB No. 1.